     Case 3:19-cv-00013-MMD-WGC Document 31 Filed 01/13/21 Page 1 of 2


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      GREGORY BENNETT,                                   Case No. 3:19-cv-00013-MMD-WGC

7                                      Plaintiff,                       ORDER
              v.
8
       JOHN KEAST, et al.,
9
                                   Defendants.
10

11           On January 8, 2019, Plaintiff Gregory Bennett, then a prisoner in custody of the

12    Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights action

13    under 42 U.S.C. § 1983. (ECF No. 1-1.) On November 12, 2019, the Court issued a

14    screening order and stayed the case to give the parties an opportunity to settle their

15    dispute. (ECF No. 3.) The parties were unable to reach an agreement, and the case

16    proceeded until Defendants moved for summary judgment. (ECF No. 20.) On January 12,

17    2021, Defendant filed a suggestion of death on the record. (ECF No. 30.)

18           Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

19    is not extinguished, the court may order substitution of the proper party. A motion for

20    substitution may be made by any party or by the decedent’s successor or representative.

21    If the motion is not made within 90 days after service of a statement noting the death, the

22    action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

23    if there is no motion for substitution within 90 days of the date of this order, the Court will

24    dismiss the case.

25    ///

26    ///

27    ///

28    ///
     Case 3:19-cv-00013-MMD-WGC Document 31 Filed 01/13/21 Page 2 of 2


1           In the meantime, the Court denies all pending motions (ECF Nos. 20, 21) as moot

2     with leave for the moving party to request reinstatement of their motion within seven days

3     from the Court’s order granting any motion to substitute the proper party.

4           DATED THIS 13th Day of January 2021.

5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
